Citation Nr: 0527165	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  01-08 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for hypertension, on a 
direct basis.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a respiratory 
disability, to include chronic obstructive pulmonary disease 
(COPD), to include as secondary to mustard gas exposure.

6.  Entitlement to service connection for skin lesions, to 
include actinic keratosis and seborrheic keratosis, to 
include as secondary to mustard gas exposure.

7.  Entitlement to service connection for hypertension, as 
secondary to mustard gas exposure.

8.  Entitlement to laryngitis, to include as secondary to 
mustard gas exposure.

9.  Entitlement to an effective date earlier than May 18, 
2000, for the award an increased evaluation for a right knee 
disability.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C.  Moore, Associate Counsel


INTRODUCTION

The veteran had active service from May 1946 to October 1947.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 RO decision that denied the 
veteran's claims for service connection for bilateral hearing 
loss, tinnitus, and PTSD.  It also comes on appeal from an 
April 1999 rating decision that increased the veteran's 
evaluation for a right knee disability from noncompensable to 
10 percent disabling, effective August 18, 1998.  The RO, in 
a November 2001 Supplemental Statement of the Case, further 
increased the veteran's evaluation for the right knee 
disability from 10 percent disabling to 30 percent disabling, 
effective May 18, 2000.  Additionally, this matter comes on 
appeal from a May 2002 RO decision that denied the veteran's 
claims for service connection for hypertension, skin lesions, 
a respiratory disability, and chronic laryngitis, as 
secondary to mustard gas exposure.

The Board observes that the RO, during the course of the 
veteran's appeal apparently reopened the veteran's previously 
denied claim of entitlement to service connection for 
hypertension.  However, even where an RO makes an initial 
determination to reopen a claim, the Board must still review 
the RO's preliminary decision in that regard.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995).  As such, the issues on the 
appeal have been recharacterized as those found on the 
coversheet

In February 2005, the veteran's representative withdrew the 
veteran's request for a hearing. 

A motion to advance this case on the Board's docket, which 
was received by the Board on September 5, 2005 was granted by 
the Board on September 15, 2005, for good cause.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2004).

The issues of entitlement to service connection for 
hypertension, on a direct basis and entitlement to an earlier 
effective date for the award of an increased evaluation for a 
right knee disability, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed August 1986 rating decision, the RO 
denied service connection for hypertension.

2.  The evidence added to the record since the August 1986 RO 
denial, considered in conjunction with the record as a whole, 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative nor redundant and is 
so significant that it must considered in order to fairly 
decide the merits of the claim for service connection for 
hypertension, on a direct or presumptive basis.

3.  The competent evidence of record demonstrates that the 
veteran has a current diagnosis of PTSD, however no credible 
supporting evidence establishes or verifies that stressors 
that the veteran alleges to have experienced in service 
actually occurred.

4.  Bilateral hearing loss disability was initially 
demonstrated years after service, and has not been shown by 
competent evidence to be causally related to the veteran's 
active service.

5.  Tinnitus was initially demonstrated years after service, 
and has not been shown by competent evidence to be causally 
related to the veteran's active service.

6.  A respiratory disability, to include COPD, was initially 
demonstrated years after service, and has not been shown by 
competent evidence to be causally related to the veteran's 
active service

7.  Skin lesions, to include actinic keratosis and seborrheic 
keratosis, were initially, demonstrated years after service, 
and have not been shown by competent evidence to be causally 
related to the veteran's active service.

7.  Hypertension has not been shown by competent evidence to 
be causally related to mustard gas exposure during the 
veteran's active service.

8.  The competent evidence of record does not demonstrate 
that the veteran has a current laryngitis disability.


CONCLUSIONS OF LAW

1.  The RO's decision of August 1986, which denied service 
connection for hypertension, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2004).  

2.  The evidence received since the August 1986 rating 
decision is new and material to reopen the veteran's claim 
for service connection for hypertension.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a)(as in effect 
prior to August 29, 2001).

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2004).

4.  Bilateral sensorineural hearing loss disability was not 
incurred in or aggravated by active service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2004).

4.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2004).

5.  A respiratory disability, to include COPD, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.316 (2004).

6.  A skin lesions disability, to include actinic keratosis 
and seborrheic keratosis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.316 (2004).

7.  Hypertension was not incurred in as a result of exposure 
to mustard gas.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.316 (2004).

8.  Laryngitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107(West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.316 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In terms of the issues of entitlement to service connection 
for hypertension, skin lesions, a respiratory disability, and 
laryngitis, secondary to mustard gas exposure, VA satisfied 
its duty to notify by means of a November 2001 letter from 
the agency of original jurisdiction (AOJ) to the appellant 
that was issued prior to the initial AOJ decision.  The 
letter informed the appellant of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reason.  The AOJ's November 2001 letter 
informed him that additional information or evidence could be 
submitted to support his claim, and asked him to send the 
information or evidence to the AOJ.  In addition, the June 
2003 Statement of the Case contained the complete text of 38 
C.F.R. § 3.159(b)(1), which includes such notice.  Under 
these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

In terms of the issues of entitlement to service connection 
for bilateral hearing loss, tinnitus, and PTSD, the AOJ 
issued VCAA notification in November 2003, after the initial 
denial of the claims.  In Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where, as here, the § 5103(a) notice was not mandated at 
the time of the initial AOJ decision, the AOJ did not err in 
not providing such notice.  Rather, the appellant has the 
right to content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the November 2003 VCAA notice was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With respect to the claim to reopen a claim of entitlement to 
service connection for hypertension, on a direct and 
presumptive basis, based on new and material evidence, the RO 
had a duty to notify the veteran what information or evidence 
is needed to substantiate the claim.  In the decision below, 
the Board has reopened the veteran's claim for service 
connection for hypertension, and therefore, regardless of 
whether the requirements of the VCAA have been met in this 
case, no harm or prejudice to the appellant has resulted.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Pelegrini v. Principi, 17 Vet. App. 412 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

With regard to the duty to assist, the record contains the 
veteran's service medical records, private treatment records, 
as well as VA outpatient treatment records.  The Board notes 
that exhaustive attempts were made to obtain the  veteran's 
service personnel records.  Unfortunately, such records are 
evidently unavailable from the National Personnel Records 
Center (NPRC).  The Board is mindful that, in a case such as 
this, where service personnel records are unavailable, there 
is a heightened obligation to explain our findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  
While it is unfortunate that the veteran's service personnel 
records are unavailable, the appeal must be decided on the 
evidence of record and, where possible, the Board's analysis 
has been undertaken with this heightened duty in mind.  The 
veteran has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
any further evidence not already of record.  The Board has 
also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claims.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Essentially, all available evidence that could substantiate 
the claims has been obtained.






Legal Criteria and Analysis

Service Connection--Generally

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).

1.  New and Material Evidence

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed, except as 
provided by 38 U.S.C.A. § 5108, which indicates that "[i] f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c)(West 2002); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001).

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of applying the laws 
administered by VA, the term hypertension means that the 
diastolic blood pressure is predominantly 90 mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm.  38 C.F.R. § 
4.104 (2004).

The Board finds that new and material evidence has been 
submitted to reopen the veteran's claim of entitlement to 
service connection for hypertension.  The Board acknowledges 
that the evidence available at the time of the final August 
1986 RO decision indicated that the veteran had an elevated 
blood pressure reading (128/82) on his September 1947 
separation examination, an elevated blood pressure reading 
(145/80) on a February 1949 VA examination, and elevated 
blood pressure readings (systolic readings ranging from 158 
to 170 and diastolic readings ranging from 94 to 118) on VA 
examination in June 1973.  However, the Board notes that 
although elevated blood pressure readings were demonstrated, 
the record did not establish that the veteran had been 
diagnosed with hypertension.  Without a diagnosis of the 
claimed condition, there could be no service connection.  
Degmetich v. Brown, 104 F.3d 1328 (1997).

Evidence received since the final August 1986 RO decision 
includes VA outpatient treatment records dated from October 
1999, which show a post-service diagnosis of hypertension.  
This additional evidence, which bears directly and 
substantially on whether the veteran had hypertension in 
service, was not previously considered and is not cumulative 
or redundant.  Thus, the additional evidence, considered in 
conjunction with the record as a whole, is so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  Accordingly, the Board 
concludes that evidence received subsequent to the August 
1986 RO denial, considered in conjunction with the record as 
a whole, is new and material and the claim for service 
connection for hypertension is reopened.  The Board will not 
address the claim on the merits, however, as the claim 
requires further evidentiary development, as outlined below. 

2.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f)(2004).  The provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b); 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may 
not rely strictly on combat citations or the veteran's 
military occupational specialty to determine if he engaged in 
combat; rather, other supportive evidence of combat 
experience may also be accepted.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  If combat is affirmatively indicated, then the 
veteran's lay testimony regarding claimed combat- related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

The veteran asserts that service connection is warranted for 
PTSD.  In terms of a current PTSD disability, the record 
reflects that in November 2001, a VA examiner, after an 
evaluation of the veteran, reported that his impression was 
probable PTSD.
Also, various VA outpatient treatment records list PTSD as 
one of the veteran's active health problems and that he has 
undergone therapy for it.  Therefore, in resolving all 
benefit of doubt in the veteran's favor, the Board concedes 
that the veteran has a current PTSD diagnosis.

In terms of in-service stressors, the veteran contends that 
while in the military in 1946, he was an intelligence 
officer, whose assignment was to record communist North 
Korean activity by land and by sea and that he was under 
constant stress of ambush or capture by those forces as he 
gathered information.  However, the Board notes that the 
record does not demonstrate that there is any independent 
evidence to corroborate the veteran's statements as to the 
occurrence of this claimed stressor.  The Board observes that 
the veteran's service personnel records have been reported as 
being destroyed in a fire.  However, the DD 214 that is 
available reports that the veteran's military occupational 
specialty was that of a supply clerk.  The veteran was 
provided the opportunity to submit alternate forms of 
evidence to show that he was an intelligence officer, but 
there is no corroborating documentation in the record to 
support his contention.

The veteran also contends that, in 1947, he engaged in hand-
to-hand combat with enemy forces that came ashore at the 6th 
I.D. Supply Point.  However, the Board notes, that evidence 
of record does not establish that these stressors actually 
occurred.  In this regard, in July 2003, the Center for Unit 
Records Research, after an investigation to verify the 
veteran's stressors, reported that the unit histories of the 
80th Field Artillery Battalion (80 FA Bn) and the 
Headquarters and Headquarters Battery, 6th Infantry Division 
(HHB, 6th Inf Div Arty), of which the veteran was a member, 
indicated that the unit was located in Chinhae, Korea.  
However, these unit histories did not document any attacks 
sustained by the 80th Field Artillery Unit or the 6th Infantry 
division between November 1946 and January 1947, the time 
frame in which the veteran reported that the stressors 
occurred.

Moreover, the veteran's DD 214 does not show any combat 
related awards.  The record reflects that the veteran 
contends that he was awarded the Purple Heart Medal from 
wounds received in a grenade explosion and a Bronze Star 
Medal for stopping a surprise attack by hostile forces on the 
6th ID Hq. Div. Arty.  However, the NPRC, after indicating 
that it had performed an extensive search, reported that
an Admission and Disposition Report from the 71st Station 
Hospital from January 11, 1947 pertaining to the veteran's 
treatment for a knee injury reported that his case was 
"NBI" (non-battle injury), and that such information could 
not be used to support his claim for a Purple Heart.  The 
Board again notes that the veteran's service personnel 
records, which could have perhaps verified the veteran's 
receipt of the Purple Heart or Bronze Star, are unavailable.  
However, the veteran was provided the opportunity to submit 
alternate forms of evidence to corroborate receipt of such 
awards, but date none has been received.  Therefore, in the 
absence of any evidence to the contrary, the Board concludes 
that the veteran has not received any combat related awards.  

Thus, because the veteran has not provided any evidence of 
combat with the enemy or any independent evidence that could 
corroborate his statements as to the occurrence of the 
claimed stressors, the Board concludes that the veteran has 
not established the occurrence of an in-service stressor. 

In conclusion, although the veteran contends that he has a 
diagnosis of PTSD that is related to a stressor in service, 
he is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Thus, the Board finds 
that the negative evidence of record is of greater probative 
value than the veteran's statements in support of his claim.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD.

2.  Hearing Loss and Tinnitus

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and sensorineural hearing loss, as an 
organic disease of the nervous system, becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in, or aggravated by, such service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2004).

The United States Court of Appeals for Veterans Claims 
(Court), referring to its holding in Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992), stated in Hensley v. Brown, 5 Vet. 
App. 155 (1993), that ". . . the regulation, although 
prohibiting an award of service connection where audiometric 
test scores are within established limits, does not prevent a 
veteran from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service." Id. at 158.

The veteran asserts that service connection is warranted for 
bilateral hearing loss disability and tinnitus.  In order to 
establish service connection on a nonpresumptive direct 
basis, the veteran must provide evidence of a current 
disability, an in-service injury, and a nexus between the 
current disability and an in-service injury.  In terms of a 
disability, the record reflects that in 1983 a private 
examiner reported that the veteran experienced tinnitus and 
diagnosed him with sensorineural hearing impairment.  In a 
letter dated in April 1985, the same private examiner stated 
that the veteran had profound hearing loss in both ears and 
recommended the use of a hearing aid.  Similarly, in an April 
2000 VA outpatient record, an audiologist stated that the 
veteran had severe/profound hearing loss bilaterally and 
recommended the use of a hearing aid.  Further, various VA 
outpatient treatment records list sensorineural hearing loss 
as one of the veteran's health problems.  The Board observes 
that none of the private or VA records contains audiometric 
test scores or speech recognition scores.  Nevertheless, the 
Board based on the fact that the medical evidence of record 
consistently demonstrates diagnoses of tinnitus and severe 
profound hearing loss, concedes that the veteran has current 
hearing loss disability for VA purposes and tinnitus.

However, the veteran's service medical records do not refer 
to a complaint or finding of hearing loss while in service.  
Moreover, his September 1947 separation examination 
demonstrates that that on whispered voice hearing 
evaluations, the veteran's hearing was 15/15 bilaterally.   

However, the Board observes that the veteran alleges that his 
hearing loss disability was incurred in service as a result 
of firing artillery without ear protection while training at 
Ft. Lewis, Washington as well as in Korea during the fall of 
1946 while training to fire 105 and 155 Howitzers.  He also 
contends that as a member of the 6th Inf. Hq. Bty. Div/ Arty 
that he was always subjected to 105 or 155 Artillery fire.  
The Board observes that the veteran's DD 214 reflects that 
the veteran received a badge for the M1 Rifle.  Moreover, the 
Board finds that it would be consistent with the 
circumstances of the veteran's service to be exposed to at 
least some artillery noise during training.  

The lack of hearing loss and tinnitus while in service does 
not necessarily preclude the establishment of service 
connection.  In this regard, because there were no 
audiometric test findings reported on the September 1947 
separation examination, service connection could still be 
established if it is shown that the veteran's current hearing 
loss disability and tinnitus are related to service.  See 38 
C.F.R. § 3.303(d),  See, Hensley v. Brown, 5 Vet. App. 155 
(1993).  

However, the record does not establish that the veteran's 
current bilateral hearing loss disability and tinnitus are 
etiologically related to noise exposure in service.  As  
noted above, bilateral hearing loss disability and tinnitus 
were initially demonstrated in 1983, many decades after the 
veteran's discharge from service.  In the absence of 
demonstration of continuity of symptomatology, this is too 
remote from service to be reasonably related to service.  
Further, it is significant to point out that there is no 
competent medical opinion of record that etiologically 
relates the veteran's in-service noise exposure to his 
current hearing loss disability or tinnitus.  Thus, in the 
absence of any evidence to the contrary, the Board finds that 
the veteran is not entitled to a grant of service connection 
for bilateral hearing loss and tinnitus.

The Board also finds that because the first clinical 
demonstration of impaired hearing was in 1983, many years 
after the veteran's separation of service; as such, 
presumptive service connection is not warranted under the 
provisions of 38 U.S.C.A. §§ 1101 and 1112 (West 2002) or 38 
C.F.R. §§ 3.307 and 3.309 (2004).

In conclusion, although the veteran asserts that his current 
bilateral hearing loss   disability and tinnitus are related 
to service, he is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The negative evidence of record is of greater probative value 
than the veteran's statements in support of his claim.  
Although the Board concludes that the evidence is sufficient 
to establish that the veteran sustained acoustic trauma in 
service, the competent evidence of record fails to establish 
that current bilateral hearing loss disability and tinnitus 
are related to such incident in service.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for bilateral 
hearing loss disability and tinnitus.

3.  Mustard Gas Exposure

Claims based on the chronic effects of exposure to mustard 
gas are governed by the provisions of 38 C.F.R. § 3.316.  
Those provisions are as follows:

(a) Except as provided in paragraph (b) of this section, 
exposure to the specified vesicant agents during active 
military service under the circumstances described below, 
together with the subsequent development of any of the 
indicated conditions, is sufficient to establish service 
connection for that condition:

(1) Full-body exposure to nitrogen or sulfur mustard during 
active military service together with the subsequent 
development of chronic conjunctivitis, keratitis, corneal 
opacities, scar formation, or the following cancers: 
nasopharyngeal, laryngeal, lung (except mesothelioma), or 
squamous cell carcinoma of the skin.

(2) Full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma, or chronic obstructive 
pulmonary disease.

(3) Full-body exposure to nitrogen mustard during active 
military service together with the subsequent development of 
acute nonlymphocytic leukemia.
(b) Service connection will not be established under this 
section if the claimed condition is due to the veteran's own 
willful misconduct, or if there is affirmative evidence that 
establishes a nonservice-related supervening condition or 
event as the cause of the claimed condition.  38 C.F.R. § 
3.316 (2004).

For claims involving exposure to mustard gas, the veteran 
must prove evidence of in-service exposure, and a diagnosis 
of current disability, but is relieved of the burden of 
providing medical evidence of a nexus between the current 
disability and his in-service exposure.  Rather, that nexus 
is presumed if the other conditions are met subject to the 
regulatory exceptions in 38 C.F.R. § 3.316(b).  38 C.F.R. § 
3.316 (2002); See also Pearlman v. West, 11 Vet. App. 443, 
446 (1998).

At the outset, the Board observes that the veteran contends 
that during his training at Ft. Lewis, Washington, he was 
exposed to mustard gas and Lewisite.  He indicated that 
during his exposure to these gases that no protective 
clothing was issued, only the standard fatigues and WW II gas 
mask.  

A.  Respiratory Disability

The Board finds that the evidence of record does not 
establish that the veteran is entitled to a grant of service 
connection on a presumptive basis for a respiratory 
disability.  In this regard, the veteran contends that during 
his training at Ft. Lewis, Washington, he was exposed to 
mustard gas and Lewisite.  He indicated that during his 
exposure to these gases that no protective clothing was 
issued, only the standard fatigues and WW II gas mask.   

VA outpatient treatment records dated from July 2002 to 
December reflect that the veteran complained of and sought 
treatment for respiratory problems, to include chronic 
obstructive pulmonary disorder (COPD).  The Board notes that 
COPD is associated with full-body exposure to nitrogen or 
sulfur mustard or Lewisite. 38 C.F.R. § 3.316(a)(2). 

The veteran's DD 214 does not reflect that the veteran 
underwent any type training, chemical or otherwise, at Ft. 
Lewis, Washington.  As the veteran's service personnel 
records have been reported as being unavailable, the Board is 
unable to use that avenue as a mechanism for determining if 
the veteran underwent any type of training at Ft. Lewis.  
However, the Board finds that even if it concedes that the 
veteran did undergo training at Ft. Lewis, that the record 
does not demonstrate that the veteran experienced the 
requisite exposure in service to warrant presumptive service 
connection.  Specifically, information received from the 
Department of Defense's Defense Manpower Data Center (DMDC), 
indicated that the veteran's name was not located on the 
database that it maintained concerning person who may have 
been exposed during World War II to mustard gas and lewisite 
during testing programs, production, storage, or 
transportation.  The DMDC further noted that based on 
extensive research of mustard gas testing, that Ft. Lewis, 
Washington, was not a site where testing was performed.  
Moreover, according to the DMDC many veteran believed that 
they participated in mustard gas testing when they actually 
participated in routine chemical warfare defense training, 
for which documentation was not maintained because it was 
considered a part of military training.  Additionally, the 
DMDC reported that the description of the test provided by 
the veteran matched the identification of chemical warfare 
agents training and that research had not indicated a causal 
relationship between training exercises and adverse health 
conditions.  Therefore, in the absence of evidence of the 
required mustard gas exposure, service connection is not 
warranted on a presumptive basis for a respiratory 
disability, to include COPD.

The Board also finds that service connection is not warranted 
on a non-presumptive direct incurrence basis.  In order to 
establish service connection on a non-presumptive direct 
incurrence basis, the veteran must provide evidence of a 
current disability, an in-service injury or disease, and a 
nexus between the current disability and an in-service injury 
or disease.  In this regard, the record demonstrates that the 
veteran has complained of and sought treatment for a 
respiratory disability, to include COPD, since July 2002.  In 
terms of an in-service injury or disease, the veteran, in 
January and February 1947, was treated for acute, mild, 
cattaryl nasopharyngitis.  However, the record reflects that 
such symptomology was acute and transitory, resolving without 
residual disability.  Moreover, the veteran's lungs were 
reported as being normal on his September 1947 separation 
examination.  The earliest competent evidence of a current 
respiratory disability was in 2002, some 55 years after the 
veteran's discharge from service.  The Board notes that such 
a lapse of time between service separation and the earliest 
documentation of current disability is a factor for 
consideration in deciding a service connection claim and that 
in the absence of demonstration of continuity of 
symptomatology, the initial demonstration of current 
disability years after service is too remote from service to 
be reasonably related to service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Further, no competent clinical 
evidence of record otherwise establishes that the veteran's 
current respiratory disability is etiologically related to 
any incident of service.  Thus, the Board finds that the 
evidence of record does not establish that the veteran is 
entitled to a grant of service connection on a non-
presumptive direct incurrence basis for his current 
respiratory disability.

B.  Skin Lesions

The Board finds that the evidence of record does not 
establish that the veteran is entitled to a grant of service 
connection on a presumptive basis for skin disability.  VA 
outpatient treatment records reflect that since October 2000 
the veteran has sought treatment for actinic keratosis and 
seborrheic keratosis.  The Board notes that these disorders 
are not among any of the recognized conditions associated 
with mustard gas or other vesicant agents.  38 C.F.R. § 
3.316(a).  The Board observes that squamous cell carcinoma of 
the skin is a recognized condition associated with mustard 
gas exposure.  However, the record does not demonstrate that 
the veteran's actinic and seborrheic keratosis are forms of a 
squamous cell carcinoma.  Moreover, as stated above, the 
evidence of record does not establish that the veteran had 
the requisite exposure in service to warrant presumptive 
service connection.  Therefore, service connection for a skin 
disability on a presumptive basis is denied.

The Board also finds that service connection is not warranted 
on a non-presumptive direct incurrence basis.  As previously 
stated, the evidence of record demonstrates that the veteran 
has a current skin disability-actinic keratosis and 
seborrheic keratosis.  However, the veteran's service medical 
records do not reflect that he ever complained of, or was 
diagnosed with a skin disability.  The earliest competent 
evidence of a skin disability was in December 2000, more than 
50 years after the veteran's discharge from service.  The 
Board notes that such a lapse of time between service 
separation and the earliest documentation of current 
disability is a factor for consideration in deciding a 
service connection claim and that in the absence of 
demonstration of continuity of symptomatology, the initial 
demonstration of current disability years after service is 
too remote from service to be reasonably related to service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Further, no competent clinical evidence of record establishes 
that the veteran's current skin disability is etiologically 
related to any incident of service.  Thus, the Board finds 
that the evidence of record does not establish that the 
veteran is entitled to a grant of service connection on a 
non-presumptive direct incurrence basis for his current skin 
disability.

C.  Laryngitis

The veteran asserts that service connection is warranted for 
laryngitis.  The Board observes that chronic laryngitis is a 
recognized condition associated with mustard gas exposure.  
However, the record does not establish that the veteran has a 
current laryngitis disability.  The only reference to the 
veteran's larynx in the record was in April 1983, when a 
private physician reported that it was negative.  Moreover, 
it is significant to point out that the veteran's service 
medical records do not reflect that he ever complained of, or 
was diagnosed with laryngitis or any other condition of the 
larynx.  Therefore, in the absence of evidence of a current 
or in-service larynx disability, the Board finds that service 
connection is not warranted on a presumptive or direct basis 
for laryngitis.

D.  Hypertension

The Board finds that the evidence of record does not 
establish that the veteran is entitled to a grant of service 
connection for hypertension, as due to mustard gas exposure.  
VA treatment records show that the veteran has had elevated 
blood pressure readings since his September 1947 separation 
examination and has been diagnosed with hypertension.  
However, the Board notes that hypertension is not among any 
of the recognized conditions associated with mustard gas or 
other vesicant agents.  38 C.F.R. § 3.316(a).  Moreover, as 
stated above, the evidence of record does not establish that 
the veteran had the requisite exposure in service to warrant 
presumptive service connection.  Therefore, service 
connection for hypertension, secondary to mustard gas 
exposure is denied. 


ORDER

New and material evidence having been received, the claim for 
service connection for hypertension is reopened.  To this 
extent only, the appeal is granted.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a respiratory 
disability, including COPD, to include as secondary to 
mustard gas exposure is denied.

Entitlement to service connection for skin lesions, to 
include actinic keratosis and seborrheic keratosis, to 
include as secondary to mustard gas exposure is denied.

Entitlement to laryngitis, to include as secondary to mustard 
gas exposure is denied.

Entitlement to service connection for hypertension, as 
secondary to mustard gas exposure is denied.


REMAND

Pursuant to the Board's action above, the claim for service 
connection for hypertension has been reopened and must be 
adjudicated de novo.  However, additional development of the 
record is necessary prior to such de novo consideration.  

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2004).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2004).  

The record reflects that an elevated blood pressure reading 
was noted on the veteran's September 1947 separation 
examination and that hypertension has been diagnosed 
subsequent to service.  (Hypertension is high arterial blood 
pressure.  Dorland's Illustrated Medical Dictionary 801 (28th 
ed. 1994).  Various criteria for its threshold have been 
suggested, ranging from 140 systolic (the top or first number 
of the blood pressure reading, e.g., "140"/90) and 90 
diastolic (the bottom or second number, e.g., 140/"90") to 
as high as 200 systolic and 110 diastolic.  Id.)  There is 
medical evidence in the claims file showing that the veteran 
currently has hypertension, and that matter is not in dispute 
in this case.  However, the record does not contain a 
clinical opinion as to whether it is at least as likely as 
not that the current diagnosis of hypertension is 
etiologically related to the elevated blood pressure reading 
noted in service.  Such would be useful in adjudication of 
the claim de novo.

Under 38 U.S.C. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take development or 
review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by grant of the benefits 
sought or withdrawal of the notice of disagreement.  If, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC  8-2003.

The Board notes that the earlier effective date issue stems 
from a notice of disagreement with the award of an increased 
evaluation for his service-connected right knee disability.  
However, the exclusion of the VCAA notice requirement set 
forth in VAOPGCPREC 08-2003 is not applicable in this case, 
as the record does not reflect that the veteran was provided 
the required VCAA notice with regard to the claim for an 
increased evaluation for his service-connected right knee 
disability.   The record reflects that in November 2003, the 
RO sent the veteran VCAA notification for the issue of an 
earlier effective date for his service-connected knee 
disability.  However, the Board, in reviewing such letter, 
observes that it was inadequate because it did not, in fact, 
inform the veteran of the information and evidence necessary 
to substantiate his claim for an earlier effective date.  The 
letter only referenced the evidence and necessary to 
substantiate a service connection claim.  Therefore, the 
Board finds that the veteran has not been furnished the 
notice required by VCAA for his earlier effective date claim, 
to include as specified in 38 U.S.C.A. § 5103(a) and (b).

Accordingly, the case is REMANDED for action as follows:

1.  The RO should review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied 
specifically with regard to the claims 
for service connection for hypertension 
and entitlement to an earlier effective 
date for the award of an increased rating 
for a service-connected right knee 
disability, in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), as 
well as 38 U.S.C.A. 5102, 5103, and 
5103A, 38 C.F.R. § 3.159, and any other 
applicable legal precedent.  
Specifically, the appellant and his 
representative should be informed as to 
the information and evidence necessary to 
substantiate his claim for increased VA 
benefits for hypertension, as well as his 
claim for an earlier effective date for 
the award of an increased evaluation for 
his service-connected right knee 
disability, including which evidence, if 
any, the veteran is expected to obtain 
and submit, and which evidence will be 
obtained by VA.  The veteran should also 
be advised to send any evidence in his 
possession pertinent to his appeal to the 
VA.

2.  The veteran should be requested to 
furnish the names, addresses, and dates 
of treatment of all medical providers 
from whom he has received treatment for 
hypertension since his discharge from 
service.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, not already of record.

3.  The veteran should then be afforded a 
VA examination by a specialist in 
cardiology, if available, to determine 
the nature and etiology of the current 
hypertension disability.  The examiner 
should be requested to furnish an opinion 
as to whether it is at least as likely as 
not (50 percent likelihood or greater) 
that any current hypertension disability 
is etiologically related to the elevated 
blood pressure readings reported during 
service.  (The term "at least as likely 
as not" does not mean within the realm 
of medical possibility, but rather that 
the medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)

All necessary tests should be performed.  
The rationale for all opinions expressed 
should be set forth.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

4.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, as indicated.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




	                        
____________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


